Exhibit 10.1

 

Two Newton Place, 255 Washington Street, Newton, MA 02458-1634

[g278611kg01i001.jpg]

                    tel: (617) 928-1300    fax: (617)
969-4697                    

 

 

November 29, 2017

 

Thomas M. O’Brien

[Address]

[Address]

 

Dear Tom:

 

You, Travel Centers of America LLC (“TA”) and The RMR Group LLC (“RMR”) are
entering into this letter agreement (this “Agreement”) to confirm the terms and
conditions of your retirement from TA on June 30, 2018 (the “Retirement Date”)
and your retirement from RMR on December 31, 2017.

 

I.                                      TRANSITION PERIOD AND RETIREMENT

 

A.                                Resignation from TA.  You will continue to
serve as the President, Chief Executive Officer and a Managing Director of TA
until December 31, 2017 as of which date you will resign as President and Chief
Executive Officer of TA, as a Managing Director of TA, any other officer or
director positions you hold within TA, and any positions you hold with
third-parties on behalf of TA.  You will continue to serve as an employee of TA
until the Retirement Date in order to transition your duties and
responsibilities to your successor(s).

 

B.                                 Resignation from RMR.  You will continue to
serve as an Executive Vice President of RMR until December 31, 2017 as of which
date you will resign as an Executive Vice President of RMR and any other
positions you hold within RMR.

 

C.                                 Payments and Benefits until December 31,
2017. Until December 31, 2017, you will continue to receive your base salary
from TA at a rate of $300,000 per annum, and from RMR at a rate of $75,000 per
annum, each payable consistent with past practices.  In December 2017, you will
receive a cash bonus from TA in the amount of $2,060,400, and from RMR in the
amount of $515,100 (less amounts previously paid), each payable consistent with
past practices.  TA will also make a cash payment to you in an amount of
$475,000 on December 31, 2017, which represents approximately half of the dollar
value of your historical stock grants.  You understand and agree that you will
not receive any additional stock grants in TA, The RMR Group Inc. (“RMR Inc.”)
or in any RMR managed company.

 

D.                                Transition Period.  From January 1, 2018 until
the Retirement Date, you will

 

--------------------------------------------------------------------------------


 

Thomas M. O’Brien

November 29, 2017

Page 2

 

work towards the orderly transition of your responsibilities, use all reasonable
efforts to assist in training your successor(s) and assist TA’s internal and
external partners with the transition.  You agree to fulfill your duties as a
responsible party or identified officer for all TA licenses until a replacement
is installed and to cooperate with TA’s efforts to remove you from such
licenses.

 

E.                                  Payments and Benefits during the Transition
Period.  From January 1, 2018 until the Retirement Date, TA will pay your base
salary at the rate of $300,000 per annum, payable consistent with TA’s usual
payroll practices.  Subject to any contribution required by you consistent with
past practices, TA will also maintain and provide your current insurance
benefits until the Retirement Date.

 

F.                                   Payments and Benefits on the Retirement
Date. On the Retirement Date, TA will pay your unpaid wages for the period
through the Retirement Date and, if required by law, for your remaining and
unused vacation time, subject to all usual and applicable taxes and deductions. 
Your health insurance on TA’s group plan will terminate on the Retirement Date. 
To continue any health insurance beyond the Retirement Date, you must complete a
continuation of coverage (COBRA) election form and make timely payments for
coverage.  Information regarding COBRA will be mailed to you.  Any group life
and disability insurance on our group plan will also terminate on the Retirement
Date, as will your participation in TA’s 401(k) plans.

 

G.                                Release Benefits.  Provided you sign and do
not revoke the Waiver and Release of Claims attached as Exhibit A and you
satisfactorily perform your transition responsibilities, you will receive the
following additional retirement payments and benefits:

 

(1)                              Cash Payment.  TA will pay you $1,505,200 upon
the expiration of the revocation period set forth in the Waiver and Release of
Claims.

 

(2)                              TA Share Grants.

 

a.                                     All of your existing TA share grants will
continue to vest under the existing vesting schedule (as set forth in your
Restricted Share Agreements) through the Retirement Date.  Upon the Retirement
Date, all of your existing TA share grants will vest (which vesting includes the
lifting of any restrictions) immediately in full and you will be permitted to
settle any resulting tax liability with vesting shares, commonly referred to as
“net share settlement.”  TA will cooperate with you in removing any restrictive
legends from your vested TA shares.

 

b.                                    You agree with TA that, as long as you own
shares in TA, your shares shall be voted at any meeting of the shareholders of
TA or in connection with any consent solicitation or other action by
shareholders in favor of all nominees for director and all proposals recommended
by the Board of Directors in the proxy statement for such meeting or materials
for such written consent or other action.  If your shares are not voted in
accordance with this covenant and such failure continues after notice, you agree
to pay liquidated damages to TA in an amount equal to the market value of the
shares not so voted.  For the avoidance of doubt, this provision is for the
benefit of TA and is not an agreement with RMR.

 

--------------------------------------------------------------------------------


 

Thomas M. O’Brien

November 29, 2017

Page 3

 

c.                                     You hereby grant to TA (or its nominee) a
first right of refusal in connection with your sale of all or a portion of your
TA shares at the average closing price for the ten (10) trading days preceding
the date of your written notice (“ROFR Notice”) to TA and RMR of your intent to
sell.  TA (or its nominee) may elect to purchase the shares described in the
ROFR Notice by notifying you in writing within ten (10) days after receipt of
the ROFR Notice.  In the event TA declines to exercise its purchase right, RMR
(or its nominee) may elect to purchase such shares at the price offered to TA
within five (5) days after notice from you that TA has declined to purchase the
offered shares. Purchase of the shares described in the ROFR Notice shall close
no later than five (5) days after the purchaser gives notice of its election to
purchase such shares. If TA and RMR each decline to exercise their purchase
rights after proper notice, or if either TA or RMR elects to purchase shares but
fails to timely complete the purchase, the first refusal rights of TA and RMR
shall permanently lapse with regard to those shares described in the ROFR
Notice.  All costs of all transactions arising out of the exercise of the rights
of first refusal under this paragraph will be paid for by the purchaser.

 

d.                                   You understand and agree that, although the
TA Code of Business Conduct and Ethics will no longer apply to you after the
Retirement Date, you are subject to all laws and regulations with respect to all
of your shares in TA, including, but not limited to, those applicable to the
purchase or sale of securities while in possession of material, non-public
information concerning TA.

 

(3)                              RMR and RMR Managed Company Share Grants.

 

a.                                     RMR will recommend to the Boards of
Directors of RMR Inc. and to the Boards of Trustees and Boards of Directors of
Government Properties Income Trust, Hospitality Properties Trust, Senior Housing
Properties Trust, Select Income REIT and Five Star Senior Living Inc. (together,
the “RMR Managed Companies”) that all of your existing stock grants vest (which
vesting includes the lifting of any restrictions) immediately in full upon
December 31, 2017 and that you will be permitted to settle any resulting tax
liability with vesting shares, commonly referred to as “net share settlement”,
on a company-by-company basis.  RMR will cooperate with you in removing any
restrictive legends from your vested shares in the RMR Managed Companies.

 

b.                                    You agree for the benefit of RMR Inc. or
the applicable RMR Managed Company, as the case may be, that, as long as you own
shares in RMR Inc. and/or the RMR Managed Companies, your shares shall be voted
at any meeting of the shareholders of RMR Inc. and/or the RMR Managed Companies
or in connection with any consent solicitation or other action by shareholders
in favor of all nominees for director and all proposals recommended by the Board
of Directors or Trustees in the proxy statement for such meeting or materials
for such written consent or other action.  If your shares are not voted in
accordance with this covenant and such failure continues after notice, you agree
to pay liquidated damages to RMR Inc. and/or the applicable RMR Managed Company
in an amount equal to the market value of the shares not so voted.  For the
avoidance of doubt, this provision is for the benefit of RMR Inc. and each RMR
Managed Company only with respect to your shares in such company and is not an
agreement with RMR.

 

--------------------------------------------------------------------------------


 

Thomas M. O’Brien

November 29, 2017

Page 4

 

c.                                     You understand and agree that, although
the RMR Code of Business Conduct and Ethics will no longer apply to you after
December 31, 2017, you are subject to all laws and regulations with respect to
all of your shares in RMR Inc. and the RMR Managed Companies, including, but not
limited to, those applicable to the purchase or sale of securities while in
possession of material, non-public information concerning RMR Inc. and the RMR
Managed Companies.

 

(4)                              Mobile Phone Number.  At your request, TA
agrees to consent to and cooperate with you in the transfer to you of the mobile
phone number (No. (440) ***-****), and to pay for any costs associated with such
transfer (except that you will be responsible for the cost of replacement
equipment and service).  You agree to be responsible for all cell phone payments
for service after the Retirement Date.

 

II.                                TAX PROVISIONS

 

You agree that you shall be responsible and will pay your own tax obligations
and/or liabilities created under state or federal tax laws by this Agreement.
You further agree that you shall indemnify TA, RMR and any of the RMR Managed
Companies for any tax obligations and/or liabilities that may be imposed on them
for your failure to comply with this provision.

 

III.                          CONFIDENTIALITY

 

You agree that, unless otherwise agreed, on or before the Retirement Date, you
will return to TA all property of TA including, but not limited, to all
documents, records, materials, software, equipment, personal service devices,
building keys or entry cards, and other physical property that have come into
your possession or been produced by you in connection with your employment,
including the laptop and iPad issued to you by TA.

 

You agree that, unless otherwise agreed, on or before December 31, 2017, you
will return to RMR all property of RMR including, but not limited, to all
documents, records, materials, software, equipment, personal service devices,
building keys or entry cards, and other physical property that have come into
your possession or been produced by you in connection with your employment with
RMR.

 

In addition, you shall not at any time reveal to any person or entity, except to
employees of TA or RMR who need to know such information for purposes of their
employment or as otherwise authorized by TA or RMR in writing, any confidential
information of TA, RMR, or any RMR Managed Company, including, but not limited
to confidential information regarding (i) the marketing, business and financial
activities and/or strategies of TA, RMR, or any RMR Managed Company and their
respective affiliates, (ii) the costs, sources of supply, financial performance,
projects, plans, branding, acquisition or dispositions, proposals and strategic
plans of TA, RMR, or any RMR Managed Company and their respective affiliates,
and (iii) information and discussions concerning any past or present lawsuits,
arbitrations or other pending or threatened disputes in which TA, RMR, or any
RMR Managed Company or their respective affiliates is or was a party.

 

--------------------------------------------------------------------------------


 

Thomas M. O’Brien

November 29, 2017

Page 5

 

Nothing in this Agreement prohibits you from reporting possible violations of
federal law or regulation to any government agency or entity, including, but not
limited, to the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of applicable law.  You do not need prior authorization
of TA or RMR to make any such reports or disclosures and you are not required to
notify TA or RMR that you have made such reports or disclosures.

 

IV.                          NON-DISPARAGEMENT

 

You agree not to make harmful or disparaging remarks, written or oral,
concerning TA or RMR, or any of the RMR Managed Companies, or any of its or
their respective directors, officers, trustees, employees, agents or service
providers.  TA and RMR agree to instruct their executive officers not to make
any harmful or disparaging remarks, written or oral, concerning you.  Nothing in
this provision shall prevent you, TA or RMR from testifying truthfully in
connection with any litigation, arbitration or administrative proceeding when
compelled by subpoena, regulation or court order.

 

V.                                NON-COMPETITION

 

You agree that for five (5) years following the Resignation Date, you will not
directly or indirectly, whether as an owner, director, employee, advisor,
consultant or otherwise, without the prior written consent of TA, compete with
TA or any of its divisions, subsidiaries or affiliates, including but not
limited to, by providing services to any of Pilot-Flying J, Love’s (or their
successors or affiliates) or any other business that owns more than five
(5) truck stops in North America.  You agree that until June 30, 2019, you will
not directly or indirectly, whether as an owner, director, employee, advisor,
consultant or otherwise, without the prior written consent of RMR, compete with
RMR or any company currently managed by RMR or any of its or their divisions,
subsidiaries or affiliates.  Notwithstanding the foregoing, any service you
provide to TA, RMR or any company managed by RMR will not be deemed competitive
activity under this Section.  Ownership of less than one percent (1%) of a
publicly traded company that competes with TA, RMR or a company currently
managed by RMR also shall not be deemed competitive activity under this Section.

 

VI.                          NON-SOLICITATION

 

You agree that for five (5) years following the Retirement Date, you will not
directly or indirectly, without the prior written consent of TA or RMR, solicit,
attempt to solicit, assist others to solicit, hire, or assist others to hire for
employment any person who is, or within the preceding six (6) months was, an
employee of TA or RMR, or any RMR Managed Company.

 

VII.                    BREACH OF SECTIONS III, IV, V, OR VI

 

The parties agree that any breach of Sections III, IV, V, or VI of this
Agreement will cause irreparable damage to the non-breaching party and that, in
the event of such a breach or

 

--------------------------------------------------------------------------------


 

Thomas M. O’Brien

November 29, 2017

Page 6

 

threatened breach, the non-breaching party shall have, in addition to any and
all remedies at law, the right to an injunction, specific performance or other
equitable relief to prevent the violation of any obligations hereunder.  The
parties agree that, in the event that any provision of Section III, IV, V, or VI
shall be determined by any court of competent jurisdiction or arbitration panel
to be unenforceable, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

 

VIII.              COOPERATION

 

After the Retirement Date and until June 30, 2019, upon the request of TA, you
agree to make yourself reasonably available to provide any additional
transitional services at a rate of $250 per hour, plus reimbursement of any
approved out-of-pocket expenses. Any such services shall be deemed a consultancy
and you shall perform such services as an independent contractor, assuming all
applicable tax obligations.  You acknowledge that as an independent contractor
you will not be eligible for any benefits afforded employees of TA.

 

Without limitation as to time, you further agree to cooperate with TA and RMR,
at reasonable times and places, with respect to all matters arising during or
related to your continuing or past employment, including, without limitation,
all formal or informal matters in connection with any government investigation,
internal investigation, litigation, regulatory or other proceeding which may
have arisen or which may arise.  TA or RMR will reimburse you for all reasonable
out-of-pocket expenses (not including lost time or opportunity).  TA or RMR will
provide appropriate legal representation for you in a manner reasonably
determined by TA or RMR.

 

IX.                          INDEMNIFICATION

 

TA hereby acknowledges and reaffirms the provisions of the Indemnification
Agreement dated August 16, 2011, and specifically acknowledges the application
of the Indemnification Agreement to any claim or liability associated with
regulatory licenses (such as gaming, liquor, and lottery licenses) that you
executed or registered on behalf of TA.  RMR hereby acknowledges and reaffirms
the provisions of the Indemnification Agreement dated November 23, 2015.

 

X.                                NON-WAIVER

 

Any waiver by a party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach of such provision
or any other provision hereof.

 

XI.                          NON-ADMISSION

 

The parties agree and acknowledge that the considerations exchanged herein do
not constitute and shall be not construed as constituting an admission of any
sort on the part of either party.

 

--------------------------------------------------------------------------------


 

Thomas M. O’Brien

November 29, 2017

Page 7

 

XII.                    NON-USE IN SUBSEQUENT PROCEEDINGS

 

The parties agree that this Agreement may not be used as evidence in any
subsequent proceeding of any kind except one in which one of the parties alleges
a breach of the terms of this Agreement or the Waiver and Release of Claims or
one in which one of the parties elects to use this Agreement as a defense to any
claim.

 

XIII.              ENTIRE AGREEMENT

 

This Agreement, together with the Waiver and Release of Claims, constitutes the
entire agreement between the parties concerning the terms and conditions of your
separation of employment from TA and RMR and supersedes all prior and
contemporaneous agreements, understandings, negotiations, and discussions,
whether oral or written, between the parties, except for the Indemnification
Agreement between you and TA dated August 16, 2011, the Indemnification
Agreement between you and RMR dated November 23, 2015 and the Mutual Agreement
to Resolve Disputes and Arbitrate Claims effective April 16, 2012, all of which
remain in full force and effect.  You agree that TA and RMR have not made any
warranties, representations, or promises to you regarding the meaning or
implication of any provision of this Agreement other than as stated herein.

 

XIV.              NO ORAL MODIFICATION

 

Any amendments to this Agreement shall be in writing and signed by you and an
authorized representative of TA and RMR.

 

XV.                    SEVERABILITY

 

In the event that any provision hereof becomes or is declared by a court of
competent jurisdiction or an arbitrator or arbitration panel to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision.

 

XVI.              SECTION 409A

 

Each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement is to be
treated as a right to a series of separate payments.  Notwithstanding anything
to the contrary in this Agreement, if at the time of your separation from
service, you are a “specified employee,” as defined below, any and all amounts
payable under this Agreement on account of such separation from service that
would (but for this provision) be payable within six (6) months following the
date of termination, will instead be paid on the next business day following the
expiration of such six (6) month period or, if earlier, upon your death and any
remaining installments following such date shall be made in accordance with the
original payment schedule; except (A) to the extent of amounts that do not
constitute a deferral of compensation within the meaning of Treasury regulation
Section 1.409A-1(b) (including without limitation by reason of the safe harbor
set forth in Section 1.409A-1(b)(9)(iii), as determined by TA in its reasonable
good faith discretion); or (B) other

 

--------------------------------------------------------------------------------


 

Thomas M. O’Brien

November 29, 2017

Page 8

 

amounts or benefits that are not subject to the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, (“Section 409A”).  For purposes
of this Agreement, all references to “termination of employment” and correlative
phrases shall be construed to require a “separation from service” (as defined in
Section 1.409A-1(h) of the Treasury regulations after giving effect to the
presumptions contained therein), and the term “specified employee” means an
individual determined by TA to be a specified employee under Treasury regulation
Section 1.409A-1(i).

 

XVII.        GOVERNING LAW, JURISDICTION AND SUCCESSOR AND ASSIGNS

 

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts (where both TA and RMR have offices that you
use) without reference to any conflict of law principles, and shall be binding
upon and inure to the benefit of you and your heirs, successors, and
beneficiaries, and RMR and TA and its and their agents, affiliates,
representatives, successors, and assigns.  In the event of your death prior to
the payment in full of the release payments set forth in Section I, paragraph
G(1), the balance remaining upon your death shall be payable to Amie L. O’Brien,
successor Trustee, or the then-serving successor Trustee under the Thomas M.
O’Brien Declaration of Trust dated December 21, 2001, as amended.

 

The parties irrevocably agree that any dispute regarding this Agreement shall be
settled by binding arbitration in accordance with the Mutual Agreement to
Resolve Disputes and Arbitrate Claims, effective April 16, 2012.

 

XIX.              VOLUNTARY ACT

 

By signing this Agreement, you acknowledge and agree that you are doing so
knowingly and voluntarily in order to receive the payments and benefits provided
for herein.  By signing this Agreement, you represent that you fully understand
your right to review all aspects of this Agreement, that you have carefully read
and fully understand all the provisions of this Agreement, that you had an
opportunity to ask questions and consult with an attorney of your choice before
signing this Agreement; and that you are freely, knowingly, and voluntarily
entering into this Agreement.

 

If you determine to accept this Agreement, understand it, and consent to it,
please sign in the space provided below and return a copy so signed to us.

 

 

 

Very truly yours,

 

 

 

 

 

/s/ Andrew J. Rebholz

 

 

Andrew J. Rebholz,

 

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Thomas M. O’Brien

November 29, 2017

Page 9

 

 

AGREED:

 

THE RMR GROUP LLC

 

By:

/s/ Adam D. Portnoy

 

 

Adam D. Portnoy,

 

 

President and CEO

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

/s/ Thomas M. O’Brien

 

Thomas M. O’Brien

 

 

Dated: November 29, 2017

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

WAIVER AND RELEASE OF CLAIMS

 

You, your heirs, executors, legal representatives, successors and assigns,
individually and in their beneficial capacity, hereby unconditionally and
irrevocably release and forever discharge Travel Centers of America LLC (“TA”),
The RMR Group Inc. and The RMR Group LLC (together, “RMR”) and any companies
managed by RMR from time to time, and its and their past, present and future
officers, directors, trustees, employees, representatives, shareholders,
attorneys, agents, consultants, contractors, successors, and affiliates –
hereinafter referred to as the “Releasees” – or any of them of and from any and
all suits, claims, demands, interest, costs (including attorneys’ fees and costs
actually incurred), expenses, actions and causes of action, rights, liabilities,
obligations, promises, agreements, controversies, losses and debts of any nature
whatsoever which you, your heirs, executors, legal representatives, successors
and assigns, individually and/or in their beneficial capacity, now have, own or
hold, or at any time heretofore ever had, owned or held, or could have owned or
held, whether known or unknown, suspected or unsuspected, from the beginning of
the world to the date of execution of this Waiver and Release of Claims
including, without limitation, any claims arising in law or equity in a court,
administrative, arbitration, or other tribunal of any state or country arising
out of or in connection with your employment by TA and/or RMR; any claims
against the Releasees based on statute, regulation, ordinance, contract, or
tort; any claims against the Releasees relating to wages, compensation,
benefits, retaliation, negligence, or wrongful discharge; any claims arising
under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act, as amended, the Older Workers’ Benefit
Protection Act, as amended, the Equal Pay Act, as amended, the Fair Labor
Standards Act, as amended, the Employment Retirement Income Security Act, as
amended, the Americans with Disabilities Act of 1990 (“ADA”), as amended, The
ADA Amendments Act, the Lilly Ledbetter Fair Pay Act, the Worker Adjustment and
Retraining Notification Act, the Genetic Information Non-Discrimination Act, 
the Civil Rights Act of 1991, as amended, the Family Medical Leave Act of 1993,
as amended, and the Rehabilitation Act, as amended; The Massachusetts Fair
Employment Practices Act (Massachusetts General Laws Chapter 151B), The
Massachusetts Equal Rights Act, The Massachusetts Equal Pay Act, the
Massachusetts Privacy Statute, The Massachusetts Civil Rights Act, the
Massachusetts Payment of Wages Act (Massachusetts General Laws Chapter 149
sections 148 and 150), the Massachusetts Overtime regulations (Massachusetts
General Laws Chapter 151 sections 1A and 1B), the Massachusetts Meal Break
regulations (Massachusetts General Laws Chapter 149 sections 100 and 101) and
any other claims under any federal or state law for unpaid or delayed payment of
wages, overtime, bonuses, commissions, incentive payments or severance, missed
or interrupted meal periods, interest, attorneys’ fees, costs, expenses,
liquidated damages, treble damages or damages of any kind to the maximum extent
permitted by law and any claims against the Releasees arising under any and all
applicable state, federal, or local ordinances, statutory, common law, or other
claims of any nature whatsoever except for unemployment compensation benefits
or, in Massachusetts, workers’ compensation benefits.

 

Nothing in this Waiver and Release of Claims shall affect the EEOC’s rights and
responsibilities to enforce the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1967, as amended, the National Labor
Relations Act or any other applicable law, nor shall anything in this Agreement
be construed as a basis for interfering with your

 

1

--------------------------------------------------------------------------------


 

protected right to file a timely charge with, or participate in an investigation
or proceeding conducted by, the EEOC, the National Labor Relations Board (the
“NLRB”), or any other state, federal or local government entity; provided,
however, if the EEOC, the NLRB, or any other state, federal or local government
entity commences an investigation on your behalf, you specifically waive and
release your right, if any, to recover any monetary or other benefits of any
sort whatsoever arising from any such investigation or otherwise, nor will you
seek or accept reinstatement to your former position with TA or RMR.

 

Nothing in this Waiver and Release of Claims prohibits you from reporting
possible violations of federal law or regulation to any government agency or
entity, including, but not limited to, the Securities and Exchange Commission,
the Congress, and any agency Inspector General, or making other disclosures that
are protected under the whistleblower provisions of applicable law.  You do not
need prior authorization of TA or RMR to make any such reports or disclosures
and you are not required to notify TA or RMR that you have made such reports or
disclosures.

 

You acknowledge that you have carefully read and fully understand this Waiver
and Release of Claims.  You acknowledge that you have not relied on any
statement, written or oral, which is not set forth in this Waiver and Release of
Claims.  You further acknowledge that you are hereby advised in writing to
consult with an attorney prior to executing this Waiver and Release of Claims;
that you are not waiving or releasing any rights or claims that may arise after
the date of execution of this Waiver and Release of Claims; that you are
releasing claims under the Age Discrimination in Employment Act (ADEA); that you
execute this Waiver and Release of Claims in exchange for monies in addition to
those to which you are already entitled; that TA and RMR gave you a period of at
least twenty-one (21) days within which to consider this Waiver and Release of
Claims and a period of seven (7) days following your execution of this Waiver
and Release of Claims to revoke your ADEA waiver as provided below; that if you
voluntarily execute this Waiver and Release of Claims prior to the expiration of
the 21st day, you will voluntarily waive the remainder of the 21 day
consideration period; that any changes to this Waiver and Release of Claims by
you once it has been presented to you will not restart the 21 day consideration
period; and you enter into this Waiver and Release of Claims knowingly,
willingly and voluntarily in exchange for the release payments and benefits. To
receive the release payments and benefits provided in the letter, dated
November 29, 2017 (the “Letter Agreement”), this Waiver and Release of Claims
must be signed and returned to Jennifer B. Clark, at, if by physical delivery,
RMR, Two Newton Place, Suite 300, 255 Washington Street, Newton, MA 02458, or
at, if by email delivery, jclark@rmrgroup.com, on, and not before, June 30,
2018.  Nothing in this Waiver and Release of Claims constitutes a waiver of any
rights you have under the Letter Agreement (including the indemnification rights
referenced in Section IX thereof).

 

You may revoke your release of your ADEA claims up to seven (7) days following
your signing this Waiver and Release of Claims.  Notice of revocation must be
received in writing by Jennifer B. Clark, at RMR, Two Newton Place, Suite 300,
255 Washington Street, Newton, MA 02458, no later than the seventh day
(excluding the date of execution) following the execution of this Waiver and
Release of Claims.  The ADEA release is not effective or enforceable until
expiration of the seven day period.  However, the ADEA release becomes fully
effective, valid and irrevocable if it has not been revoked within the seven day
period immediately following your execution of this Waiver and Release of
Claims.  The parties agree that if you exercise your right to revoke this Waiver
and Release of Claims, then you are not entitled to any of the release

 

2

--------------------------------------------------------------------------------


 

payments and benefits set forth in Section I.G. of the Letter Agreement.  This
Waiver and Release of Claims shall become effective eight (8) days after full
execution by the parties if you have not revoked your signature as herein
provided.

 

I hereby provide this Waiver and Release of Claims as of the date indicated
below and acknowledge that the execution of this Waiver and Release of Claims is
in further consideration of the benefits set forth in Section I.G. of the Letter
Agreement, to which I acknowledge I would not be entitled if I did not sign this
Waiver and Release of Claims.  I intend that this Waiver and Release of Claims
become a binding agreement by and between me and RMR and TA if I do not revoke
my acceptance within seven (7) days.

 

 

 

 

Thomas M. O’Brien

 

 

 

Dated:

 

3

--------------------------------------------------------------------------------

 